Case 0:19-cv-60205-WPD Document 40 Entered on FLSD Docket 12/02/2019 Page 1 of 11



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION

                            Case No.: 0:19-cv-60205-DIMITROULEAS/Snow


 GINA BELLENGER, on behalf of
 herself and all others similarly situated,

                         Plaintiff,

  v.

  ACCOUNTS RECEIVABLE MANAGEMENT, INC.,

                    Defendant.
  ____________________________________________/

  CLASS COUNSEL’S UNOPPOSED MOTION FOR ATTORNEYS’ FEES, EXPENSES AND
             SERVICE AWARD, AND MEMORANDUM IN SUPPORT

         Plaintiff Gina Bellenger (“Plaintiff”) sued Accounts Receivable Management, Inc.,
  (“Defendant”) for violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”)
  alleging that she and members of the Class received autodialed calls from Defendant without prior
  express consent, which allegedly harmed her and the Class. Defendant denies any wrongdoing and
  raised various challenges to class certification and the merits of Plaintiff’s claim. The parties
  negotiated a settlement on behalf of plaintiff and a class of approximately 3,000 consumers who
  received phone calls from Defendant. On October 1, 2019, the Court granted Preliminary Approval
  to the Settlement, directed that notice be provided to the Settlement Class, and established a deadline
  for the filing of Class Counsel’s application for an award of attorneys’ fees and expenses and a
  motion for Final Approval. By their Motion, Class Counsel now seek approval of a Service Award
  for the Class Representative and attorneys’ fees for Class Counsel and reimbursement of certain
  expenses incurred in prosecuting this Action.
   I.      INTRODUCTION

           The TCPA, and its implementing regulations were enacted by Congress and the Federal
   Communications Commission to “offer consumers greater protection from intrusive telemarketing
Case 0:19-cv-60205-WPD Document 40 Entered on FLSD Docket 12/02/2019 Page 2 of 11



      calls….” 1 In furtherance of Defendant’s business of attempting to collect debts from consumers,
              0F




      Defendant initiated a calling campaign in which debt collection calls were placed to Plaintiff and
      approximately 3,000 other individuals. Plaintiff alleged that this campaign violated the TCPA
      because the calls were placed to an identifiable group of consumers using an automatic telephone
      dialing system without prior express consent.
             The parties participated in full-day mediation with Steven R. Jaffe, a well-respected mediator
      in South Florida. On that day, the Parties agreed to settle the Action to avoid the risks and
      uncertainties associated with continued litigation. The settlement required Defendant to make
      available $425,000.00 for the benefit of settlement class members. See Settlement Agreement and
      Release (“Agreement” or “Settlement”) attached as Exhibit A. 2  1F




      II.    APPLICATION FOR AN AWARD OF ATTORNEYS’ FEES AND REQUEST FOR
             CLASS REPRESENTATIVE AWARD
             A.      Procedural History
             On January 23, 2019, Plaintiff initiated this litigation against Defendant in the United States
      District Court for the Southern District of Florida, alleging violations of the TCPA, and seeking,
      inter alia, monetary damages. [DE #1]. Defendant filed an Answer and Affirmative Defenses on
      February 20, 2019. [DE #5].
             On March 12, 2019, after conducting a telephonic meet and confer the Parties submitted a
      Joint Scheduling Report. [DE #8].
             Discovery commenced in March 2019. Class Counsel served written discovery and
      documents requests.
             On May 21, 2019, after numerous attempts to resolve discovery disputes by Plaintiff and
      Defendant, Plaintiff filed her Motion to Compel Discovery Responses and Memorandum of Law.
      [D.E. 21]. Plaintiff prevailed on her Motion to Compel. [D.E. 34].
             On June 6, 2019, Plaintiff filed a Joint Motion to Extend Deadline to file Motion for Class
      Certification. [DE 24].
             On June 7, 2019, the Court entered its Order Extending Deadline to File Motion for Class
      Certification to September 16, 2019. [DE 25].


  1
    Federal Communications Commission, Small Entity Compliance Guide for the TCPA (dated May
  13, 2013), https://apps.fcc.gov/edocs_public/attachmatch/DA-13-1086A1.pdf.
  2
    All capitalized terms used herein have the same meanings as those defined in the Agreement.
                                                        2
Case 0:19-cv-60205-WPD Document 40 Entered on FLSD Docket 12/02/2019 Page 3 of 11



          On September 5, 2019, the Parties mediated in Miami, FL with mediator Steven R. Jaffe.
   Prior to mediation, the Parties submitted detailed mediation briefs discussing the strengths and
   weaknesses of their respective claims. Only after a full day of mediation, did the Parties reach an
   agreement to settle the Action, and execute a term sheet memorializing their understanding. On
   September 13, 2019, the Parties filed a Notice of Settlement with the Court [DE #35]. Following
   further negotiations and discussions, the Parties resolved all remaining issues, culminating in the
   signing of the Settlement Agreement.
          B.      Summary of the Settlement Terms
          The Settlement terms are detailed in the Agreement attached. The following is a summary
   of its material terms.

                  1.        The Settlement Class
          The Settlement Class is a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure.
   The Settlement Class is defined as:

         All individuals within the United States (i) who received a call (ii) on his or her
         cellular telephone (iii) from Defendant, (iv) without their prior express consent.
  Persons meeting this definition are referred to collectively as the “Settlement Class” and,
  individually, as “Settlement Class Members.” Agreement p. 10. The following are excluded from
  the Settlement Class: (1) the trial judge presiding over this case; (2) Defendant, as well as any
  parent, subsidiary, affiliate or control person of Defendant, and the officers, directors, agents,
  servants or employees of Defendant; (3) any of the Released Parties; (4) the immediate family of
  any such person(s); (5) any Settlement Class member who has timely opted-out of this proceeding;
  and (6) Plaintiff’s Counsel and their employees.
                  2.        Settlement Consideration
          Pursuant to the Settlement, Defendant, has agreed to make available $425,000.00 to the
   benefit of Settlement Class Members.
                  3.        The Notice Program
          The Notice Program was designed to provide the best notice practicable and was tailored
   to take advantage of the information Defendant had available about Settlement Class members.
   The Notice program is designed to provide the Settlement Class with important information
   regarding the Settlement and their rights thereunder, including a description of the material terms
   of the Settlement; a date by which Settlement Class members may exclude themselves from or

                                                     3
Case 0:19-cv-60205-WPD Document 40 Entered on FLSD Docket 12/02/2019 Page 4 of 11



   “opt-out” of the Settlement Class; a date by which Settlement Class Members may object to the
   Settlement, Class Counsel’s fee application and/or the request for a Service Award; the date of the
   Final Approval Hearing; information regarding the Settlement Website where Settlement Class
   members may access the Agreement, and other important documents. Agreement p. 13-22.
           The Notice Program informed Settlement Class members of the substantive terms of the
   Settlement. It was designed to advise Settlement Class members of their options for remaining part
   of the Settlement Class, for objecting to the Settlement, Class Counsel’s Attorneys’ fee application
   and/or request for Service Award, or for opting-out of the Settlement, and how to obtain additional
   information about the Settlement. The Notice Program was designed to reach a high percentage of
   Settlement Class members and exceeds the requirements of Constitutional Due Process.
                  4.      Service Award

          Pursuant to the Settlement, Class Counsel is entitled to request, and Defendant agreed it would
  not oppose, a Service Award up to $4,000.00 for the Class Representative, Gina Bellenger. Agreement
  p. 13. The Service Award will compensate Class Representative for her time and effort in the Action,
  including producing documents and sitting for a deposition, and for the risks she undertook in
  prosecuting the Action against Defendant.
                  5.      Attorneys’ Fees and Costs
           Per the terms of the Settlement Agreement, Class Counsel was entitled to request, and
   Defendant agreed it would not oppose, attorneys’ fees, litigation costs, and expenses of up to
   33.33% of the Settlement Fund. Agreement p. 13. The Parties negotiated and reached agreement
   regarding fees and costs only after agreeing on all other material terms of the Settlement. See
   Declaration of Scott Edelsberg ¶ 2, attached as Exhibit B (“Edelsberg Decl.”).

   III.    APPLICATION FOR SERVICE AWARD
           Pursuant to the Settlement, Class Counsel respectfully request, and Defendant does not
   oppose, a Service Award for the Class Representative in the amount of $4,000.00. Service awards
   “compensate named plaintiffs for the services they provided and the risks they incurred during the
   course of the class action litigation.” Allapattah Servs., Inc. v. Exxon Corp., 454 F. Supp. 2d 1185,
   1218 (S.D. Fla. 2006). “[T]here is ample precedent for awarding incentive compensation to class
   representatives at the conclusion of a successful class action.” David v. American Suzuki Motor
   Corp., 2010 WL 1628362, at *6 (S.D. Fla. Apr. 15, 2010).
           The relevant factors include: (1) the actions the class representatives took to protect the
                                                     4
Case 0:19-cv-60205-WPD Document 40 Entered on FLSD Docket 12/02/2019 Page 5 of 11



   interests of the class; (2) the degree to which the class benefited from those actions; and (3) the
   amount of time and effort the class representatives expended in pursuing the litigation. See, e.g.,
   Cook v. Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998). These factors, as applied to this Action,
   demonstrate the reasonableness of the requested Service Award to Plaintiff. Plaintiff provided
   assistance that enabled Class Counsel to successfully prosecute the Action including submitting to
   interviews with Class Counsel, reviewing all material filings, including approving the Agreement,
   and locating and forwarding responsive documents and information to Defendant’s formal
   discovery requests. Edelsberg Decl. ¶ 3. Plaintiff was prepared to be available for trial, if necessary.
   Id. at ¶ 19.
           The Service Award of $4,000.00 is less than 1% of the Settlement Fund, a ratio that falls
   well below the range of what has been deemed to be reasonable. Id. at ¶ 20. The Service Award
   requested here is reasonable.
   IV.     APPLICATION FOR ATTORNEYS’ FEES AND EXPENSES
           Pursuant to the Agreement and the Notices, and consistent with recognized class action
   practice and procedure, Class Counsel respectfully request an all-inclusive award of attorneys’
   fees and expenses equal to 33.33%, i.e., $141,666.66, of the Settlement Fund. Edelsberg Decl. ¶
   5. Class Counsel and Defendant negotiated and reached agreement regarding attorneys’ fees and
   costs only after reaching agreement on all other material Settlement terms. Id. at ¶ 3. The requested
   fee is within the range of reason under the factors listed in Camden I Condo. Ass’n. v. Dunkle, 946
   F.2d 768 (11th Cir. 1991). For the reasons detailed herein, Class Counsel submit that their all-
   inclusive request for fees and expenses is appropriate, fair and reasonable and respectfully request
   that it be approved by the Court.
           A.     The Law Awards Class Counsel Fees from the Common Fund Created Through
                  Their Efforts.

           It is well established that when a representative party has conferred a substantial benefit upon
   a class, counsel is entitled to attorneys’ fees based upon the benefit obtained. Camden I, 946 F.2d at
   771; Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980). The common benefit doctrine is an
   exception to the general rule that each party must bear its own litigation costs. The doctrine serves
   the “twin goals of removing a potential financial obstacle to a plaintiff’s pursuit of a claim on behalf
   of a class and of equitably distributing the fees and costs of successful litigation among all who
   gained from the named plaintiff’s efforts.” In re Gould Sec. Litig., 727 F. Supp. 1201, 1202 (N.D.

                                                       5
Case 0:19-cv-60205-WPD Document 40 Entered on FLSD Docket 12/02/2019 Page 6 of 11



   Ill. 1989) (citation omitted). The common benefit doctrine stems from the premise that those who
   receive the benefit of a lawsuit without contributing to its costs are “unjustly enriched” at the expense
   of the successful litigant. Van Gemert, 444 U.S. at 478. As a result, the Supreme Court, the Eleventh
   Circuit, and courts in this District have all recognized that “[a] litigant or a lawyer who recovers a
   common fund for the benefit of persons other than himself or his client is entitled to a reasonable
   attorney’s fee from the fund as whole.” Sunbeam, 176 F. Supp. 2d at 1333. Courts have also
   recognized that appropriate fee awards in cases such as this encourage redress for wrongs caused to
   entire classes of persons, and deter future misconduct of a similar nature.
          In the Eleventh Circuit, class counsel are awarded a percentage of the funds obtained through
   a settlement. In Camden I – the controlling authority regarding attorneys’ fees in common- fund class
   actions – the Eleventh Circuit held that “the percentage of the fund approach [as opposed to the
   lodestar approach] is the better reasoned in a common fund case. Henceforth in this circuit, attorneys’
   fees awarded from a common fund shall be based upon a reasonable percentage of the fund
   established for the benefit of the class.” Camden I, 946 F.2d at 774; see also Hamilton v. SunTrust
   Mortg. Inc., No. 13-60749-CIV-COHN/SELTZER, 2014 U.S. Dist. LEXIS 154762, at *20 (S.D.
   Fla. Oct. 24, 2014) (Attorneys representing a class action are entitled to an attorneys’ fee based solely
   upon the total benefits obtained in or provided by a class settlement); Saccoccio v. JP Morgan
   Chase Bank, N.A., 297 F.R.D. 683, 695 (S.D. Fla. 2014) (The attorneys’ fees in a class action can be
   determined based upon the total fund, not just the actual payout to the class).
          The Court has discretion in determining the appropriate fee percentage. “There is no hard
   and fast rule mandating a certain percentage of a common fund which may be awarded as a fee
   because the amount of any fee must be determined upon the facts of each case.” Sunbeam, 176 F.
   Supp. 2d at 1333 (quoting Camden I, 946 F.2d at 774).
          The Eleventh Circuit has provided a set of factors the Court should use to determine a
   reasonable percentage to award as an attorney’s fee to class counsel in class actions:
                  (1)     the time and labor required;
                  (2)     the novelty and difficulty of the relevant questions;
                  (3)     the skill required to properly carry out the legal services;
                  (4)     the preclusion of other employment by the attorney as a
                  result of his acceptance of the case;
                  (5)     the customary fee;
                  (6)     whether the fee is fixed or contingent;
                  (7)     time limitations imposed by the clients or the
                  circumstances;
                                                      6
Case 0:19-cv-60205-WPD Document 40 Entered on FLSD Docket 12/02/2019 Page 7 of 11



                  (8)        the results obtained, including the amount recovered for the
                  Clients;
                  (9)    the experience, reputation, and ability of the attorneys;
                  (10) the “undesirability” of the case;
                  (11) the nature and the length of the professional relationship
                  with the clients; and
                  (12) fee awards in similar cases.

   Camden I, 946 F.2d at 772 n.3 (citing factors originally set forth in Johnson v. Georgia Highway
   Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974)).
          These 12 factors are guidelines and are not exclusive. “Other pertinent factors are the time
   required to reach a settlement, whether there are any substantial objections by class members or
   other parties to the settlement terms or the fees requested by counsel, any non-monetary benefits
   conferred upon the class by the settlement, and the economics involved in prosecuting a class
   action.” Sunbeam, 176 F. Supp. 2d at 1333 (quoting Camden I, 946 F.2d at 775). The Eleventh
   Circuit has “encouraged the lower courts to consider additional factors unique to the particular
   case.” Camden I, 946 F.2d at 775. As applied, the Camden I factors support the requested fee.
                  1.         The Claims Against Defendant Required Substantial Time and Labor.
          Prosecuting and settling these claims demanded considerable time and labor, making this
   fee request reasonable. Edelsberg Decl. ¶ 6. Class Counsel devoted substantial time to investigating
   the claims against Defendant. Id. at ¶ 23. Class Counsel also expended resources researching and
   developing the legal claims at issue. Id. at ¶ 24. Time and resources were also dedicated to
   conducting formal and informal discovery and synthesizing thousands of pages of data. Id. at ¶ 25.
           Settlement negotiations consumed further time and resources. Id. at ¶ 26. The initial
   mediation session required substantial preparation and document review. Finally, significant time
   was devoted to negotiating and drafting of the Agreement and the preliminary approval process,
   and to all actions required thereafter pursuant to the preliminary approval order. All of this work
   consumed a substantial amount of time.
          All told, Class Counsel’s coordinated work paid dividends for the Settlement Class. Each
   of the above-described efforts was essential to achieving the Settlement before the Court. Id. at ¶
   27. The time and resources devoted to this Action readily justify the requested fee.

                  2.         The Issues Involved Were Novel and Difficult, and Required the Skill
                             of Highly Talented Attorneys.

          “[P]rosecution and management of a complex national class action requires unique legal
                                                       7
Case 0:19-cv-60205-WPD Document 40 Entered on FLSD Docket 12/02/2019 Page 8 of 11



   skills and abilities.” Edmonds v. U.S., 658 F. Supp. 1126, 1137 (D.S.C. 1987). This Court
   witnessed the quality of our legal work, which conferred a substantial benefit on the Settlement
   Class in the face of significant litigation obstacles. Our work required the acquisition and analysis
   of a significant amount of factual and legal information.
           In any given case, the skill of legal counsel should be commensurate with the novelty and
   complexity of the issues, as well as the skill of the opposing counsel. Litigation of this Action
   required counsel trained in class action law and procedure as well as the specialized issues
   presented here, such as analyzing class certification issues. Class Counsel possess these attributes,
   and their participation added value to the representation of this Settlement Class. Edelsberg Decl.
   ¶ 7.
          In evaluating the quality of representation by Class Counsel, the Court should also consider
   opposing counsel. See Camden I, 946 F.2d at 772 n.3; Ressler, 149 F.R.D. at 654. Throughout the
   litigation, Defendant was represented by extremely capable counsel. They were worthy, highly
   competent adversaries. Edelsberg Decl. ¶ 8; Walco Invs. v. Thenen, 975 F. Supp. 1468, 1472 (S.D.
   Fla. 1997) (stating that “[g]iven the quality of defense counsel from prominent national law firms,
   the Court is not confident that attorneys of lesser aptitude could have achieved similar results”).
                  3.      Class Counsel Achieved a Successful Result.
           Given the significant litigation risks Class Counsel faced, the Settlement represents a
   successful result. Rather than facing years of costly and uncertain litigation, each Settlement Class
   Member who timely files a valid Claim Form shall automatically receive a cash distribution
   payable by check. The amount of each cash distribution shall be determined by the following
   formula: Net Settlement Fund divided by total number of Settlement Class Members = Settlement
   Fund Payment. Agreement ¶ 56. Settlement Class Claimants will be sent their Settlement Fund
   Payments to the address they submitted on their Claim Form no later than 45 days following the
   Effective Date. Id. at ¶ 57.
                  4.      The Claims Presented Serious Risk.
           The Settlement is particularly noteworthy given the combined litigation risks. Edelsberg
   Decl. ¶ 10. Consideration of the “litigation risks” factor under Camden I “recognizes that counsel
   should be rewarded for taking on a case from which other law firms shrunk. Such aversion could
   be due to any number of things, including social opprobrium surrounding the parties, thorny factual
   circumstances, or the possible financial outcome of a case. All of this and more is enveloped by

                                                     8
Case 0:19-cv-60205-WPD Document 40 Entered on FLSD Docket 12/02/2019 Page 9 of 11



   the term ‘undesirable.’” Sunbeam, 176 F. Supp. 2d at 1336. Further, “[t]he point at which plaintiffs
   settle with defendants . . . is simply not relevant to determining the risks incurred by their counsel
   in agreeing to represent them.” Skelton v. General Motors Corp., 860 F.2d 250, 258 (7th Cir. 1988).
           Prosecuting the Action was risky from the outset. Edelsberg Decl. ¶ 11. Defendant was
   confident in their opposition to Plaintiff’s class certification argument and was likely intending on
   moving for summary judgment. See Section D.2.d., supra (Plaintiff’s summary of Defendant’s
   numerous defenses). The Settlement Fund obtained through the Settlement is substantial, given
   the complexity of the litigation and the significant risks and barriers that loomed in the absence of
   Settlement. Any of these risks could easily have impeded, if not altogether derailed, Plaintiff’s and
   the Settlement Class’ successful prosecution of these claims.
           The recovery achieved by this Settlement must be measured against the fact that any
   recovery by Plaintiff and Settlement Class Members through continued litigation could only have
   been achieved if: (i) Plaintiff was able to certify a class and establish liability and damages at trial;
   and (ii) the final judgment was affirmed on appeal. The Settlement is an extremely fair and
   reasonable recovery for the Settlement Class in light of Defendant’s defenses, and the challenging
   and unpredictable path of litigation Plaintiff and the certified class would have faced absent the
   Settlement. Edelsberg Decl. ¶ 12.
                   5.      Class Counsel Assumed Considerable Risk to Pursue This Action on a
                           Pure Contingency Basis.

           In undertaking to prosecute this case on a contingent fee basis, Class Counsel assumed a
   significant risk of nonpayment or underpayment. Edelsberg Decl. ¶ 13. That risk warrants an
   appropriate fee. Indeed, “[a] contingency fee arrangement often justifies an increase in the award
   of attorney’s fees.” Sunbeam, 176 F. Supp. 2d at 1335 (quoting Behrens, 118 F.R.D. at 548).
           Public policy concerns – in particular, ensuring the continued availability of experienced
   and capable counsel to represent classes of injured plaintiffs holding small individual claims –
   support the requested fee. Edelsberg Decl. ¶ 14. The progress of the Action to date shows the
   inherent risk faced by Class Counsel in accepting and prosecuting the Action on a contingency fee
   basis. Despite Class Counsel’s effort in litigating this Action, Class Counsel remain completely
   uncompensated for the time invested in the Action, in addition to the expenses we advanced. Id. at
   ¶ 14. There can be no dispute that this case entailed substantial risk of nonpayment for Class
   Counsel.

                                                       9
Case 0:19-cv-60205-WPD Document 40 Entered on FLSD Docket 12/02/2019 Page 10 of 11



                  6.      The Requested Fee and Expenses Comport with Awards in Similar
                          Cases.
          Counsel’s all-inclusive request for fees and costs totaling 33.33% of the Settlement Fund
   is well within the range, perhaps even lower given that it includes costs as well, of awards in similar
   cases. Id. at ¶ 37. Numerous decisions within and outside of the Southern District of Florida and
   the Eleventh Circuit have found that a 33.33% fee is well within the range of reason under the
   factors listed by the Camden I. See Legg v. Laboratory Corp. of America, 14-cv-61543-RLR, Dkt.
   227, p.7 (S.D. Fla. Feb. 18, 2016) (FACTA case awarding one-third of gross recovery for
   attorneys’ fees, plus expenses); Gevaerts v. TD Bank, N.A., No. 11:14-cv-20744-RLR, 2015 U.S.
   Dist. LEXIS 150354, at *27 (S.D. Fla. Nov. 5, 2015) (finding that a request for 30% of a $20
   million dollar fund is justified); Wolff v. Cash 4 Titles, No. 03- 22778- CIV, 2012 WL 5290155, at
   *5-6 (S.D. Fla. Sept. 26, 2012) (“The average percentage award in the Eleventh Circuit mirrors that
   of awards nationwide—roughly one-third.”) (citing Circuit case law and listing Southern and
   Middle District of Florida attorneys’ fees awards).
          Class Counsel’s request falls within the range of the private marketplace, where
   contingency fee arrangements often approach or equal forty percent of any recovery. See
   Continental, 962 F.2d at 572 (“The object in awarding a reasonable attorneys’ fee . . . is to simulate
   the market.”); RJR Nabisco, Inc. Sec. Litig., Fed. Sec. L. Rep. (CCH) ¶ 94, 268 (S.D.N.Y. 1992)
   (“[W]hat should govern [fee] awards is . . . what the market pays in similar cases”). And, “[i]n tort
   suits, an attorney might receive one-third of whatever amount the Plaintiff recovers. In those cases,
   therefore, the fee is directly proportional to the recovery.” Blum v. Stenson, 465 U.S. 886, 904
   (1984) (Brennan, J., concurring).
          Finally, Class Counsel’s request also falls within the range of awards in TCPA cases within
   this Circuit and elsewhere. See Gottlieb v. Citgo Petroleum Corp., No. 9:16-cv-81911, 2017 U.S.
   Dist. LEXIS 197382, at *7 (S.D. Fla. Nov. 29, 2017) (granting fees and costs amounting to one-
   third of the $8,000,000.00 settlement fund); ABC Bartending School of Miami, Inc., v. American
   Chemicals & Equipment, Inc., No. 15-CV-23142-KMV (S.D. Fla. April 11, 2017) (granting fees
   and costs amounting to one-third of the $1,550,000.00 settlement fund); Guarisma v. ADCAHB
   Med. Coverages, Inc., Case No. 1:13-cv-21016 (S.D. Fla. June 24, 2015) (granting fees and costs
   amounting to one-third of the $4,500,000.00 settlement fund).
          Consequently, Class Counsel’s request for fees and expenses, which is within the range, or
   perhaps even below, of the cases cited about, is appropriate and should be awarded.
                                                      10
Case 0:19-cv-60205-WPD Document 40 Entered on FLSD Docket 12/02/2019 Page 11 of 11



   V.     CONCLUSION
          Plaintiff and Class Counsel respectfully request that this Court: (1) appoint Gina Bellenger
   as Class Representative; (2) approve the requested Service Award in the amount of $4,000.00; and
   (3) award Class Counsel attorneys’ fees and expenses in the amount of $141,666.66, or 33.33%, of
   the Settlement Fund; Counsel for Defendant has no opposition to this motion.



  Dated: December 2, 2019

  Respectfully submitted,

    /s/ Andrew Shamis                              THE LAW OFFICES OF JIBRAEL
   Andrew J. Shamis, Esq.                          S. HINDI, PLLC
   SHAMIS & GENTILE, P.A.                          Jibrael S. Hindi, Esq.
   14 NE 1st Ave., Suite 1205                      110 SE 6th Street
   Miami, FL 33132                                 Ft. Lauderdale, FL 33301
   Telephone (305) 479-2299                        Tel: (954) 907-1136
   Facsimile (786) 623-0915                        Fax: (855) 529-9540
   Email: efilings@shamisgentile.com               jibrael@jibraellaw.com
   Florida Bar # 101754
                                                   Attorneys for Plaintiff and
   KOZONIS & KLINGER, LTD.                         the Class
   Gary M. Klinger (pro hac vice)
   4849 N. Milwaukee Ave., Ste. 300
   Chicago, Illinois 60630
   Phone: 312.283.3814
   Fax: 773.496.8617
   gklinger@kozonislaw.com

   EDELSBERG LAW, P.A.
   Scott A. Edelsberg
   Florida Bar No. 100537
   19495 Biscayne Blvd. #607
   Aventura, FL 33180
   Email: scott@edelsberglaw.com




                                                   11
